Russell, J.
Proof- of the venue -is essential to establish, the jurisdiction of a trial court. To authorize the conviction of one charged with the violation of a municipal ordinance, it must appear that the offense charged was committed within the corporate limits of the municipality in question. There being no evidence in this case that the store in which the alleged disorderly conduct took place was within the corporate limits of the town of Milner, it was error to overrule the certiorari. Judgment reversed.